DISMISS and Opinion Filed June 29, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00266-CV

                           CHRIS AYERS, Appellant
                                    V.
                         RUSSELL WIDENER, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-00524-B

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      After appellant failed to timely file his brief, we directed appellant by postcard

dated May 25, 2022 to file his brief within ten days and cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


220266F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHRIS AYERS, Appellant                       On Appeal from the County Court at
                                             Law No. 2, Dallas County, Texas
No. 05-22-00266-CV          V.               Trial Court Cause No. CC-22-00524-
                                             B.
RUSSELL WIDENER, Appellee                    Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered June 29, 2022




                                       –3–